Citation Nr: 9915589	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  98-00 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for post 
operative benign lesion of the left distal femur, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1970; from March 1988 to September 1988; and from 
February 1991 to January 1993.  Additional service is also 
indicated by the evidence of record.

This appeal arose from an October 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington which denied an increased disability 
rating for the veteran's service-connected post operative 
benign lesion of the left distal femur.  The veteran moved to 
California, and jurisdiction over his claim now resides with 
the VA Regional Office in Oakland, California (the RO).


REMAND

In his appeal to the Board of Veterans' Appeals dated in 
January 1998, the veteran requested to appear personally at 
the RO before a Member of the Board.  A Travel Board hearing 
was scheduled for April 23, 1999.  By memorandum dated April 
22, 1999 and received on April 23, 1999, the veteran, through 
his accredited representative, canceled the Travel Board 
hearing and requested that he be scheduled for a hearing 
before a Hearing Officer at the RO.  However, the veteran's 
claims folder was instead forwarded to the Board in 
Washington, D.C.

The Board shall decide an appeal only after affording the 
appellant an opportunity for a hearing.  38 U.S.C.A. 
§ 7107(b) (West 1991 & Supp. 1998).  This case is therefore 
remanded to the RO for the following action:

The RO should take appropriate action to 
schedule the veteran for a personal 
hearing at the RO before a Hearing 
Officer, as requested in the April 22, 
1999 communication from his 
representative.  A copy of the notice to 
the veteran scheduling of the hearing 
should be placed in his claims folder.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The purpose of this remand is to 
accord the veteran due process of law.  The veteran need take 
no action until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










